



COURT OF APPEAL FOR ONTARIO

CITATION: Parrish v.
    Navarro, 2014 ONCA 856

DATE: 20141201

DOCKET: C58985

Rouleau, van Rensburg and Pardu JJ.A.

BETWEEN

Clyde Franklin Parrish Jr.

Appellant

and

Regina Navarro

Respondent

Steven Benmor, for the appellant

Marc DHeureux, for the respondent

Heard and released orally: November 20, 2014

On appeal from the Final Order of Justice Douglas K. Gray
    of the Superior Court of Justice, dated May 27, 2014 and June 11, 2014 (costs).

ENDORSEMENT

[1]

The appellant appeals from the refusal of a motion judge to dismiss the
    respondents application for child support under the
Family Law Act
. 
    He argues that the motion judge erred in concluding that the respondent was not
    obliged to proceed under the
Interjurisdictional Support Orders Act
and erred in refusing to stay the application on the ground that it was not the
    convenient forum for the hearing of the dispute.

[2]

The parties were married on August 26, 1995 and separated in Florida
    approximately 11 months later.  They were divorced on December 4, 1996.  The
    child was born on June 17, 1997 in Toronto and has lived continuously in
    Ontario with his mother since then.

[3]

There is no court order or child support agreement in place for the
    child.

[4]

The appellants first argument is conclusively answered by
Jasen v.
    Karassik
, 2009 ONCA 245 holding that the
Interjurisdictional Support
    Orders Act
provides an alternative procedure and does not bar an applicant
    from seeking support from an out-of-province respondent under the
Family
    Law Act
provided that the court has jurisdiction to hear the claim.

[5]

An Ontario court has jurisdiction under the
Family Law Act
provided that there is a real and substantial connection between the claim and
    Ontario.  Here, the child was born in Ontario and the child and his mother have
    resided in Ontario for all of the childs life.  Here, the ordinary residence
    of the child in Ontario is a sufficient basis to conclude that there was a real
    and substantial connection between Ontario and the subject-matter of the
    litigation, custody and support of the child.  (See also
Knowles v.
    Lindstrom,
2014 ONCA 116.)

[6]

The motion judge dealt with the issue of the convenient forum and noted
    that the onus was on the appellant to show that another forum was clearly more
    convenient than Ontario for the litigation of this claim.  He concluded that
    the appellant had not met his onus.

[7]

The appellant has not established any error in principle or palpable and
    overriding error in the determination that Ontario was a proper and convenient forum. 
    The choice of law in the agreement is irrelevant as the agreement did not
    purport to deal with child support.  Proceeding in Ontario causes no obvious
    unfairness to the appellant who has the financial means to obtain and instruct
    counsel in the Ontario proceedings.

[8]

The appellant argues that the only relevant evidence in this case is the
    fathers income.  We disagree.  The application raises issues as to the needs
    and means of the parties and the child.

[9]

As for costs, the motion judge applied the correct principles when he
    awarded costs on a substantial indemnity basis after he found that the
    appellant, through his counsel, had behaved unreasonably in suggesting that the
    respondents counsel was at risk of costs personally and questioning whether he
    had behaved professionally in not following the ISOA procedure.

[10]

Leave
    to appeal costs is refused.

[11]

For
    these reasons, the appeal is dismissed, with costs awarded to the respondent
    fixed in the amount of $6,000 inclusive of HST and disbursements.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


